          Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 1 of 24



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
30 East 39th Street, Second Floor
New York, NY 10016
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LUCIA MARETT,
on behalf of herself and all others similarly situated,
                                                          Case No.:
         Plaintiff,
                                                          CLASS ACTION COMPLAINT
                                                          Jury Trial Demanded
               -against-


ADELPHI UNIVERSITY,

         Defendant.


Plaintiff, LUCIA MARETT (hereinafter “Plaintiff”), on behalf of herself and all others similarly

situated, by and through her undersigned attorney, hereby files this Class Action Complaint against

Defendant ADELPHI UNIVERSITY (hereinafter “Defendant”), and states as follows:

                                        INTRODUCTION

        1.     This class action seeks to put an end to systemic civil rights violations committed

by Defendant against the blind in New York State and across the United States. Defendant is

denying blind individuals throughout the United States equal access to the services Defendant

provides to its non-disabled customers through www.adelphi.edu (hereinafter the “Website”). The

Website provides to the public a wide array of the services, and other opportunities offered by

Defendant. Yet, the Website contains access barriers that make it difficult, if not impossible, for
              Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 2 of 24



blind customers to use the Website. Defendant thus excludes the blind from the full and equal

participation in the growing Internet economy that is a fundamental part of the common

marketplace and daily living. In the wave of technological advances in recent years, assistive

computer technology is becoming an increasingly prominent part of everyday life, allowing blind

people to fully and independently access a variety of services, including shopping and purchasing

products online.

            2.      Plaintiff is a blind individual. She brings this civil rights class action against

Defendant for failing to design, construct, maintain, and/or own a website that is fully accessible

to, and independently usable by, blind people.

            3.      Specifically, the Website has many access barriers preventing blind people from

independently navigating, browsing, and purchasing products on the Website using assistive

computer technology.

            4.      Plaintiff uses the terms “blind person” or “blind people” and “the blind” to refer to

all persons with visual impairments who meet the legal definition of blindness in that they have a

visual acuity with correction of less than or equal to 20/200. Some blind people who meet this

definition have limited vision. Others have no vision.

            5.      Approximately 8.1 million people in the United States are visually impaired,

including 2.0 million who are blind.1 There are approximately 400,000 visually impaired persons

in New York State.2

            6.      Many blind people enjoy using the Internet just as sighted people do. The lack of

an accessible website means that blind people are excluded from the opportunity to browse and

from independently navigating and using the Website.


1
    Americans with Disabilities: 2010 Report, U.S. Census Bureau Reports
2
    American Foundation for the Blind, State-Specific Statistical Information, January 2015


                                                           2
          Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 3 of 24



        7.     Despite readily available accessible technology, such as the technology in use at

other heavily trafficked websites, which makes use of alternative text, accessible forms, descriptive

links, and resizable text, and limits the usage of tables and JavaScript, Defendant has chosen to

rely on a predominantly visual interface. Defendant’s sighted customers can independently browse

without the assistance of others. However, blind people must rely on sighted companions to assist

them in browsing on the Website.

        8.     By failing to make the Website accessible to blind persons, Defendant is violating

basic equal access requirements under both state and federal law.

        9.     Congress provided a clear and national mandate for the elimination of

discrimination against individuals with disabilities when it enacted the Americans with Disabilities

Act. Such discrimination includes barriers to full integration, independent living, and equal

opportunity for persons with disabilities, including those barriers created by websites and other

public accommodations that are inaccessible to blind and visually impaired persons. Similarly,

New York state law requires places of public accommodation to ensure access to services, and

facilities by making reasonable accommodations for persons with disabilities.

        10.    Plaintiff attempted to browse on the Website most recently in February 2019.

However, unless Defendant remedies the numerous access barriers on the Website, Plaintiff and

Class members will continue to be unable to independently navigate, browse, and use the Website.

        11.    This Complaint seeks declaratory and injunctive relief to correct Defendant’s

policies and practices to include measures necessary to ensure compliance with federal and state

law, to include monitoring of such measures, and to update and remove accessibility barriers on

the Website so that Plaintiff and the proposed Class and Subclass of customers who are blind will

be able to independently and privately use the Website. This Complaint also seeks compensatory




                                                 3
          Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 4 of 24



damages to compensate Class members for having been subjected to unlawful discrimination.

                                JURISDICTION AND VENUE

        12.    This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. § 1331

and 42 U.S.C. § 12188, for Plaintiff’s claims arising under Title III of the Americans with

Disabilities Act, 42 U.S.C. § 12181, et seq. (“ADA”).

        13.    This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367, over

Plaintiff’s pendent claims under the New York State Human Rights Law, N.Y. Exec. Law, Article

15 (Executive Law § 290 et seq.) and the New York City Human Rights Law, N.Y.C.

Administrative Code § 8-101 et seq. (“City Law”).

        14.    Venue is proper in the Southern District of New York pursuant to 28 U.S.C.

§§ 1391(b)-(c) and 1441(a). Defendant is subject to personal jurisdiction in the Southern District

of New York because a substantial part of the acts and omissions giving rise to Plaintiff’s claims

have occurred in the Southern District of New York. Specifically, Plaintiff attempted to browse

        15.    on the Website in Kings County. Defendant has been and is committing the acts

alleged herein in the Southern District of New York, has been and is violating the rights of

consumers in the Southern District of New York, and has been and is causing injury to consumers

in the Southern District of New York.

        16.    Several judges support the decision to place the venue in the district in which

Plaintiff tried and failed to access the Website. In Access Now, Inc. v. Otter Products, LLC, 280 F.

Supp. 3d 287 (D. Mass. 2017), Judge Patti B. Saris ruled that “although the website may have been

created and operated outside of the district, the attempts to access the website in Massachusetts are

part of the sequence of events underlying the claim. Therefore, venue is proper in [the District of

Massachusetts].” Otter Prods., 280 F. Supp. 3d at 294. This satisfies Due Process because “the




                                                 4
         Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 5 of 24



harm—the barred access to the website—occurred here.” Otter Prods., 280 F. Supp. 3d at 293.

Additionally, in Access Now, Inc. v. Sportswear, Inc., No. 17-cv-11211-NMG, 2018 U.S. Dist.

LEXIS 47318 (D. Mass. Mar. 22, 2018), Judge Nathaniel M. Gorton stated that the defendant

“availed itself of the forum state’s economic activities by targeting the residents of the

Commonwealth . . . . Such targeting evinces a voluntary attempt to appeal to the customer base in

the forum.” Sportswear, No. 1:17-cv-11211-NMG, 2018 U.S. Dist. LEXIS 47318, at *11. Thus,

establishing a customer base in a particular district is sufficient cause for venue placement.

Similarly, in Plixer International, Inc. v. Scrutinizer GmbH, No. 2:16-cv-578-DBH, 2017 U.S.

Dist. LEXIS 172355 (D. Me. Oct. 18, 2017), Judge D. Brock Hornby asserted that the “defendant

can be said to have wanted, if not targeted, business outside its home country” because it had

“accepted recurrent business from the United States in a substantial amount, and . . . it did so

knowingly.” Plixer Int’l, No. 2:16-cv-578-DBH, 2017 U.S. Dist. LEXIS 172355, at *13-15.



                                           PARTIES

        17.   Plaintiff is and has been at all times material hereto a resident of New York County,

New York.

        18.   Plaintiff is legally blind and a member of a protected class under the ADA, 42

U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR § 36.101 et seq.,

the New York State Human Rights Law and the New York City Human Rights Law. Plaintiff

cannot use a computer or read website content without the aid of screen reader software. Plaintiff

has been denied the full enjoyment of the facilities, services of the Website, as a result of

accessibility barriers on the Website. Most recently in February 2019, Plaintiff attempted to

download a copy of her degree on the Website but could not do so due to the inaccessibility of the




                                                5
          Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 6 of 24



Website. The inaccessibility of the Website has deterred her and Class members from enjoying the

services of Defendant.

        19.    Defendant is a New York limited liability company with a principal office and

mailing address at Adelphi University, Manhattan Center, 75 Varick Street, Second Floor, New

York, NY 10013.

        20.    Defendant owns the Website, which is a place of public accommodation located in

New York State. Among other things, the Website provides access to a wide array of services

offered to the public. The inaccessibility of the Website has deterred Plaintiff from browsing and

downloading a copy of her degree.

        21.    Plaintiff, on behalf of herself and others similarly situated, seeks full and equal

access to the services provided by Defendant through the Website.

                                   CLASS ACTION ALLEGATIONS

        22.    Plaintiff, on behalf of herself and all others similarly situated, seeks certification of

the following nationwide class pursuant to Rule 23(a) and 23(b)(2) of the Federal Rules of Civil

Procedure: “all legally blind individuals in the United States who have attempted to access the

Website and as a result have been denied access to the enjoyment of services offered by Defendant,

during the relevant statutory period.”

        23.    Plaintiff seeks certification of the following New York subclass pursuant to Fed. R.

Civ. P. 23(a), 23(b)(2), and, alternatively, 23(b)(3): “all legally blind individuals in New York

State who have attempted to access the Website and as a result have been denied access to the

enjoyment of services offered by Defendant, during the relevant statutory period.”

        24.    There are approximately 400,000 visually impaired persons in New York State.

There are approximately 8.1 million people in the United States who are visually impaired. Thus,




                                                  6
          Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 7 of 24



the persons in the Class are so numerous that joinder of all such persons is impractical and the

disposition of their claims in a class action is a benefit to the parties and to the Court.

        25.    This case arises out of Defendant’s policy and practice of maintaining and/or

owning an inaccessible website that denies blind and visually impaired persons access to services

of the Website. Due to Defendant’s policy and practice of failing to remove access barriers, blind

and visually impaired persons have been and are being denied full and equal access to

independently browse the Website and the services offered.

        26.    There are common questions of law and fact common to the Class, including

without limitation, the following:

               a.     Whether the Website is a “public accommodation” under the ADA;

               b.     Whether the Website is a “place or provider of public accommodation” under

                      the laws of New York;

               c.     Whether Defendant through the Website denies the full and equal enjoyment

                      of its services, facilities, privileges, advantages, or accommodations to people

                      with visual disabilities in violation of the ADA; and

               d.     Whether Defendant through the Website denies the full and equal enjoyment

                      of its services, facilities, privileges, advantages, or accommodations to people

                      with visual disabilities in violation of the laws of New York.

        27.    The claims of the named Plaintiff are typical of those of the Class. The Class, similar

to the Plaintiff, are severely visually impaired or otherwise blind, and claim that Defendant has

violated the ADA and/or the laws of New York by failing to update or remove access barriers on

the Website, so it can be independently accessible to the Class of people who are legally blind.




                                                   7
          Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 8 of 24



        28.    Plaintiff will fairly and adequately represent and protect the interests of the

members of the Class because Plaintiff has retained and is represented by counsel competent and

experienced in complex class action litigation, and because Plaintiff has no interests antagonistic

to the members of the class. Class certification of the claims is appropriate pursuant to Fed. R. Civ.

P. 23(b)(2) because Defendant has acted or refused to act on grounds generally applicable to the

Class, making appropriate both declaratory and injunctive relief with respect to Plaintiff and the

Class as a whole.

        29.    Alternatively, class certification is appropriate under Fed. R. Civ. P. 23(b)(3)

because questions of law and fact common to Class members clearly predominate over questions

affecting only individual Class members, and because a class action is superior to other available

methods for the fair and efficient adjudication of this litigation.

        30.    Judicial economy will be served by maintenance of this lawsuit as a class action in

that it is likely to avoid the burden that would be otherwise placed upon the judicial system by the

filing of numerous similar suits by people with visual disabilities throughout the United States.

        31.    References to Plaintiff shall be deemed to include the named Plaintiff and each

member of the Class, unless otherwise indicated.

                                   FACTUAL ALLEGATIONS

        32.    Defendant owns and/or maintains the Website, which provides services to millions

of customers throughout the United States, including New York State.

        33.    The Website is a service and benefit offered by Defendant throughout the United

States, including New York State. The Website is owned, controlled, and/or maintained by

Defendant.

        34.    Among the features made available by Defendant on the Website are the following:




                                                   8
          Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 9 of 24



              (a)    the ability to access the school’s degree programs, student admission, faculty

                     directory, University news, events, sports, and career opportunities;

              (b)    the ability to browse and download certificates;

              (c)    the ability to sign up for an email newsletter;

              (d)    related services; and

              (e)    other information about Defendant.

        35.    This case arises out of Defendant’s policy and practice of denying the blind access

to the Website, including the services offered. Due to Defendant’s failure and refusal to remove

access barriers to the Website, blind individuals have been and are being denied equal access to

the Website, as well as to the numerous services, and benefits offered to the public.

        36.    Defendant denies the blind access to services, and information made available

through the Website by preventing them from freely navigating the Website.

        37.    The Internet has become a significant source of information for conducting business

and for doing everyday activities such as shopping, banking, etc., for sighted and blind persons.

        38.    The blind access websites by using keyboards in conjunction with screen-reading

software, which vocalizes visual information on a computer screen. Apart from blind persons

whose residual vision is sufficient to use magnification, screen access software provides the only

method by which blind persons can independently access the Internet. Unless websites are

designed to allow for use in this manner, blind persons are unable to fully access Internet websites

and the information, products, and services contained therein.

        39.    There are well-established guidelines for making websites accessible to blind

people. These guidelines have been in place for at least several years and have been followed

successfully by other large business entities in making their websites accessible. The Web




                                                 9
         Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 10 of 24



Accessibility Initiative (“WAI”), a project of the World Wide Web Consortium which is the

leading standards organization of the Web, has developed guidelines for website accessibility,

called the Web Content Accessibility Guidelines (“WCAG”) 2.1. The federal government has also

promulgated website accessibility standards under Section 508 of the Rehabilitation Act. These

guidelines are readily available via the Internet, so that a business designing a website can easily

access them. These guidelines recommend several basic components for making websites

accessible, including, but not limited to: ensuring that all functions can be performed using a

keyboard and not just a mouse; adding alternative text to non-text content; using descriptive links;

and adding proper headings so that blind people can easily navigate the site. Without these very

basic components, a website will be inaccessible to a blind person using screen reader technology.

        40.    The Website contains access barriers that prevent free and full use by Plaintiff and

other blind persons using keyboards and screen reading software. These barriers are pervasive and

include, but are not limited to: the denial of keyboard access to key functions; and the lack of a

visible keyboard focus indicator.

        41.    The Website contains essential functions required for shopping online that cannot

be completed using a keyboard. According to WCAG 2.1 Guideline 2.1.1, for a website to be

accessible, users must be able to interact with web pages and access all functions and capabilities

of the website using only a keyboard. Plaintiff cannot use a computer mouse because moving a

mouse pointer from one spot to another on a computer screen is a visual activity. However, the

Website requires the use of a mouse to select essential content. Plaintiff browsed and attempted to

acquire a copy of her degree. When she tried to browse and search the “degree”, the screen reader

skipped the “search” link. Plaintiff could not use the search function, an essential function required

for acquiring the copy of her degree. Also, when Plaintiff attempted to access the menus the




                                                 10
          Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 11 of 24



Website the screen reader couldn’t read the submenus. She was unable to access the content in the

body of the web page, which was skipped over. As a result, she was unable to access and find her

degree by Defendant. Due to the Website’s deficient design and coding, Plaintiff is barred from

accessing essential content and capabilities on the Website required for acquiring the copy of her

degree.

          42.   As a result of the foregoing violations, Plaintiff is unable to navigate the Website

or acquire the copy of the degree. The barriers to accessibility make it unreasonably cumbersome,

confusing, and time-consuming for blind users to navigate the Website. The Website discriminates

against persons with disabilities by failing to provide the same access, benefits, services to blind

customers as are provided to sighted customers.

          43.   The Website thus contains access barriers which deny full and equal access to

Plaintiff, who would otherwise use the Website and who would otherwise be able to fully and

equally enjoy the benefits and services of the Website.

          44.   Plaintiff made several attempts to browse and search the copy of the degree on the

Website, most recently in February 2019, but was unable to do so independently because of the

many access barriers on the Website. These access barriers have caused the Website to be

inaccessible to, and not independently usable by, blind and visually impaired individuals.

          45.   As described above, Defendant has actual knowledge of the fact that its Website

contains access barriers causing it to be inaccessible, and not independently usable by, blind and

visually impaired individuals.

          46.   After Defendant removes the barriers on the Website to make it accessible to

visually impaired users, Plaintiff intends to search the copy of the degree on the Website.




                                                 11
         Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 12 of 24



        47.    These barriers to access have denied Plaintiff full and equal access to, and

enjoyment of, the benefits, and services of the Website and Defendant.

        48.    Defendant engaged in acts of intentional discrimination, including but not limited

to the following policies or practices:

               (a)    constructing and maintaining a website that is inaccessible to blind class

                      members with knowledge of the discrimination; and/or

               (b)    constructing and maintaining a website that is sufficiently intuitive and/or

                      obvious that is inaccessible to blind class members; and/or

               (c)    failing to take actions to correct these access barriers in the face of substantial

                      harm and discrimination to blind class members.

        49.    Defendant utilizes standards, criteria, or methods of administration that have the

effect of discriminating or perpetuating the discrimination of others.

                                   FIRST CAUSE OF ACTION

   (Violation of 42 U.S.C. § 12181, et seq. — Title III of the Americans with Disabilities Act)
                              (on behalf of Plaintiff and the Class)

        50.    Plaintiff realleges and incorporates by reference the foregoing allegations as set

forth fully herein.

        51.    Title III of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12182(a),

provides that “No individual shall be discriminated against on the basis of disability in the full and

equal enjoyment of the services, facilities, privileges, advantages, or accommodations of any place

of public accommodation by any person who owns, leases (or leases to), or operates a place of

public accommodation.” Title III also prohibits an entity from “[u]tilizing standards or criteria or

methods of administration that have the effect of discriminating on the basis of disability.” 42

U.S.C. § 12181(b)(2)(D)(I).



                                                   12
           Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 13 of 24



        52.    The Website is a public accommodation within the definition of N.Y.C.

Administrative Code § 8-102(9).

        53.    Defendant is subject to Title III of the ADA because it owns and/or maintains the

Website.

        54.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(I) it is unlawful

discrimination to deny individuals with disabilities or a class of individuals with disabilities the

opportunity to participate in or benefit from the services, facilities, privileges, advantages, or

accommodations of an entity.

        55.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

discrimination to deny individuals with disabilities or a class of individuals with disabilities an

opportunity to participate in or benefit from the services, facilities, privileges, advantages, or

accommodations, which is equal to the opportunities afforded to other individuals.

        56.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

discrimination includes, among other things, “a failure to make reasonable modifications in

policies, practices, or procedures, when such modifications are necessary to afford such services,

facilities, privileges, advantages, or accommodations to individuals with disabilities, unless the

entity can demonstrate that making such modifications would fundamentally alter the nature of

such services, facilities, privileges, advantages, or accommodations.”

        57.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

discrimination also includes, among other things, “a failure to take such steps as may be necessary

to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

treated differently than other individuals because of the absence of auxiliary aids and services,

unless the entity can demonstrate that taking such steps would fundamentally alter the nature of




                                                13
         Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 14 of 24



the good, service, facility, privilege, advantage, or accommodation being offered or would result

in an undue burden.”

        58.    There are readily available, well-established guidelines on the Internet for making

websites accessible to the blind and visually impaired. These guidelines have been followed by

other large business entities in making their websites accessible, including but not limited to

ensuring that all functions can be performed using a keyboard. Incorporating the basic

components to make the Website accessible would neither fundamentally alter the nature of

Defendant’s business nor result in an undue burden to Defendant.

        59.    The acts alleged herein constitute violations of Title III of the ADA, 42 U.S.C.

§ 12101 et seq., and the regulations promulgated thereunder. Patrons of Defendant who are blind

have been denied full and equal access to the Website, have not been provided services that are

provided to other patrons who are not disabled, and/or have been provided services that are

inferior to the services provided to non-disabled patrons.

        60.     Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

        61.     As such, Defendant discriminates, and will continue in the future to discriminate

against Plaintiff and members of the proposed class and subclass on the basis of disability in the

full and equal enjoyment of the services, facilities, privileges, advantages, accommodations, and/or

opportunities of the Website in violation of Title III of the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq. and/or its implementing regulations.

        62.     Unless the Court enjoins Defendant from continuing to engage in these unlawful

practices, Plaintiff and members of the proposed Class and Subclass will continue to suffer

irreparable harm.




                                                14
         Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 15 of 24



        63.     The actions of Defendant were and are in violation of the ADA and therefore

Plaintiff invokes her statutory right to injunctive relief to remedy the discrimination.

        64.     Plaintiff is also entitled to reasonable attorneys’ fees and costs.

        65.     Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights set forth

and incorporated therein Plaintiff prays for judgment as set forth below.

                                      SECOND CAUSE OF ACTION

               (Violation of New York State Human Rights Law, N.Y. Exec. Law,
                              Article 15 (Executive Law § 292 et seq.)
                          (on behalf of Plaintiff and New York subclass)
        66.    Plaintiff realleges and incorporates by reference the foregoing allegations as set

forth fully herein.

        67.    N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory practice

for any person, being the owner, lessee, proprietor, manager, superintendent, agent or employee

of any place of public accommodation . . . because of the . . . disability of any person, directly or

indirectly, to refuse, withhold from or deny to such person any of the accommodations,

advantages, facilities or privileges thereof.”

        68.    The Website is a public accommodation within the definition of N.Y.C.

Administrative Code § 8-102(9). The Website is a service, privilege or advantage of Defendant.

        69.    Defendant is subject to New York Human Rights Law because it owns and

maintains the Website. Defendant is a person within the meaning of N.Y. Exec. Law § 292(1).

        70.     Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or remove

access barriers to the Website, causing the Website and the services integrated with the Store to be

completely inaccessible to the blind. This inaccessibility denies blind patrons full and equal access

to the facilities, and services that Defendant makes available to the non-disabled public.



                                                  15
           Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 16 of 24



        71.    Specifically, under N.Y. Exec. Law § 296(2)(c)(I), unlawful discriminatory

practice includes, among other things, “a refusal to make reasonable modifications in policies,

practices, or procedures, when such modifications are necessary to afford facilities, privileges,

advantages or accommodations to individuals with disabilities, unless such person can demonstrate

that making such modifications would fundamentally alter the nature of such facilities, privileges,

advantages or accommodations.”

        72.    In addition, under N.Y. Exec. Law § 296(2)(c)(II), unlawful discriminatory practice

also includes, “a refusal to take such steps as may be necessary to ensure that no individual with a

disability is excluded or denied services because of the absence of auxiliary aids and services,

unless such person can demonstrate that taking such steps would fundamentally alter the nature of

the facility, privilege, advantage or accommodation being offered or would result in an undue

burden.”

        73.    There are readily available, well-established guidelines on the Internet for making

websites accessible to the blind and visually impaired. These guidelines have been followed by

other large business entities in making their websites accessible, including but not limited to

ensuring that all functions can be performed using a keyboard. Incorporating the basic components

to make the Website accessible would neither fundamentally alter the nature of Defendant’s

business nor result in an undue burden to Defendant.

        74.    Defendant’s actions constitute willful intentional discrimination against the class

on the basis of a disability in violation of the New York State Human Rights Law, N.Y. Exec.

Law § 296(2) in that Defendant has:

               (a)   constructed and/or maintained a website that is inaccessible to blind class

                     members with knowledge of the discrimination; and/or




                                                16
         Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 17 of 24



               (b)    constructed and/or maintained a website that is sufficiently intuitive and/or

                      obvious that is inaccessible to blind class members; and/or

               (c)    failed to take actions to correct these access barriers in the face of

                      substantial harm and discrimination to blind class members.

        75.    Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

        76.    As such, Defendant discriminates, and will continue in the future to discriminate

against Plaintiff and members of the proposed class and subclass on the basis of disability in the

full and equal enjoyment of the services, facilities, privileges, advantages, accommodations and/or

opportunities of the Website and the Store under § 296(2) et seq. and/or its implementing

regulations. Unless the Court enjoins Defendant from continuing to engage in these unlawful

practices, Plaintiff and members of the subclass will continue to suffer irreparable harm.

        77.    The actions of Defendant were and are in violation of New York State Human

Rights Law and therefore Plaintiff invokes her right to injunctive relief to remedy the

discrimination.

        78.       Plaintiff is also entitled to compensatory damages, as well as civil penalties and

fines pursuant to N.Y. Exc. Law § 297(4)(c) et seq. for each and every offense.

        79.    Plaintiff is also entitled to reasonable attorneys’ fees and costs.

        80.    Pursuant to N.Y. Exec. Law § 297 and the remedies, procedures, and rights set forth

and incorporated therein, Plaintiff prays for judgment as set forth below.




                                                  17
         Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 18 of 24



                                        THIRD CAUSE OF ACTION

                 (Violation of New York State Civil Rights Law, NY CLS Civ R,
                                  Article 4 (CLS Civ R § 40 et seq.)
                           (on behalf of Plaintiff and New York subclass)
         81.    Plaintiff served notice thereof upon the attorney general as required by N.Y. Civil

Rights Law § 41.

         82.    Plaintiff realleges and incorporates by reference the foregoing allegations as set forth

fully herein.

         83.    N.Y. Civil Rights Law § 40 provides that “all persons within the jurisdiction of

this state shall be entitled to the full and equal accommodations, advantages, facilities and

privileges of any places of public accommodations, resort or amusement, subject only to the

conditions and limitations established by law and applicable alike to all persons. No persons, being

the owner, lessee, proprietor, manager, superintendent, agent, or employee of any such place shall

directly or indirectly refuse, withhold from, or deny to any person any of the accommodations,

advantages, facilities and privileges thereof . . . .”

         84.    N.Y. Civil Rights Law § 40-c(2) provides that “no person because of . . . disability,

as such term is defined in section two hundred ninety-two of executive law, be subjected to any

discrimination in his or her civil rights, or to any harassment, as defined in section 240.25 of the

penal law, in the exercise thereof, by any other person or by any firm, corporation or institution,

or by the state or any agency or subdivision.”

         85.    Defendant is subject to New York Civil Rights Law because it owns and/or

maintains the Website. Defendant is a person within the meaning of N.Y. Civil Rights Law § 40-

c(2).

         86.    Defendant is violating N.Y. Civil Rights Law § 40-c(2) in refusing to update or



                                                   18
         Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 19 of 24



remove access barriers to the Website, causing the Website to be completely inaccessible to the

blind. This inaccessibility denies blind patrons full and equal access to the facilities, and services

that Defendant makes available to the non-disabled public.

        87.    There are readily available, well-established guidelines on the Internet for making

websites accessible to the blind and visually impaired. These guidelines have been followed by

other large business entities in making the Website accessible, including but not limited to:

ensuring that all functions can be performed using a keyboard. Incorporating the basic components

to make the Website accessible would neither fundamentally alter the nature of Defendant’s

business nor result in an undue burden to Defendant.

        88.    In addition, N.Y. Civil Rights Law § 41 states that “any corporation which shall

violate any of the provisions of sections forty, forty-a, forty-b or forty-two . . . shall for each and

every violation thereof be liable to a penalty of not less than one hundred dollars nor more than

five hundred dollars, to be recovered by the person aggrieved thereby . . . .”

        89.    Specifically, under N.Y. Civil Rights Law § 40-d, “any person who shall violate

any of the provisions of the foregoing section, or subdivision three of section 240.30 or section

240.31 of the penal law, or who shall aid or incite the violation of any of said provisions shall for

each and every violation thereof be liable to a penalty of not less than one hundred dollars nor

more than five hundred dollars, to be recovered by the person aggrieved thereby in any court of

competent jurisdiction in the county in which the defendant shall reside . . . .”

        90.    Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

        91.    As such, Defendant discriminates, and will continue in the future to discriminate

against Plaintiff and members of the proposed class on the basis of disability who are being directly




                                                  19
           Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 20 of 24



or indirectly refused, withheld from, or denied the accommodations, advantages, facilities, and

privileges thereof in § 40 et seq. and/or its implementing regulations.

           92.    Plaintiff is entitled to compensatory damages of five hundred dollars per instance,

as well as civil penalties and fines pursuant to N.Y. Civil Law § 40 et seq. for each and every

offense.

                                        FOURTH CAUSE OF ACTION

                               (Violation of New York City Human Rights Law,
                                 N.Y.C. Administrative Code § 8-102, et seq.)
                                (on behalf of Plaintiff and New York subclass)

           93.   Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth fully herein.

           94.    N.Y.C. Administrative Code § 8-107(4)(a) provides that “It shall be an unlawful

discriminatory practice for any person who is the owner, franchisor, franchisee, lessor, lessee,

proprietor, manager, superintendent, agent or employee of any place or provider of public

accommodation . . . [b]ecause of any person’s . . . disability . . . directly or indirectly . . . [t]o refuse,

withhold from or deny to such person the full and equal enjoyment, on equal terms and conditions,

of any of the accommodations, advantages, services, facilities or privileges of the place or provider

of public accommodation.”

           95.   The Website is a public accommodation within the definition of N.Y.C.

Administrative Code § 8-102(9).

           96.   Defendant is subject to City Law because it owns and/or maintains the Website.

Defendant is a person within the meaning of N.Y.C. Administrative Code § 8-102.

           97.   Defendant is violating N.Y.C. Administrative Code § 8-107(4)(a) in refusing to

update or remove access barriers to the Website, causing the Website and the services integrated




                                                     20
         Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 21 of 24



therein to be completely inaccessible to the blind. This inaccessibility denies blind patrons full

and equal access to the facilities, and services that Defendant makes available to the non-disabled

public. Specifically, Defendant is required to “make reasonable accommodation to the needs of

persons with disabilities . . . it is an unlawful discriminatory practice for any person prohibited by

the provisions of [§ 8-107] from discriminating on the basis of disability not to provide a reasonable

accommodation to enable a person with a disability to . . . enjoy the right or rights in question

provided that the disability is known or should have been known by the covered entity.” N.Y.C.

Administrative Code § 8-107(15)(a).

        98.      Defendant’s actions constitute willful intentional discrimination against the class

on the basis of a disability in violation of the N.Y.C. Administrative Code § 8-107(4)(a) and

§ 8-107(15)(a) in that Defendant has:

                (a) constructed and/or maintained a website that is inaccessible to blind class

                    members with knowledge of the discrimination; and/or

                (b) constructed and/or maintained a website that is sufficiently intuitive and/or

                    obvious that is inaccessible to blind class members; and/or

                (c) failed to take actions to correct these access barriers in the face of substantial

                    harm and discrimination to blind class members.

        99.      Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

        100.    As such, Defendant discriminates, and will continue in the future to discriminate

against Plaintiff and members of the proposed Class and Subclass on the basis of disability in the

full and equal enjoyment of the services, facilities, privileges, advantages, accommodations,

and/or opportunities of the Website and the Store under § 8-107(4)(a) and/or its implementing




                                                  21
         Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 22 of 24



regulations. Unless the Court enjoins Defendant from continuing to engage in these unlawful

practices, Plaintiff and members of the subclass will continue to suffer irreparable harm.

         101.   The actions of Defendant were and are in violation of City Law and therefore

Plaintiff invokes her right to injunctive relief to remedy the discrimination.

         102.   Plaintiff is also entitled to compensatory damages, as well as civil penalties and

fines under N.Y.C. Administrative Code §§ 8-120(a)(8) and 8-126(a) for each offense.

         103.   Plaintiff is also entitled to reasonable attorneys’ fees and costs.

         104.   Pursuant to N.Y.C. Administrative Code § 8-120 and § 8-126 and the remedies,

procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as set forth

below.

                                  FIFTH CAUSE OF ACTION
                                       (Declaratory Relief)
                               (on behalf of Plaintiff and the Class)

         105. Plaintiff realleges and incorporates by reference the foregoing allegations as if set

forth fully herein.

         106.   An actual controversy has arisen and now exists between the parties in that

Plaintiff contends, and is informed and believes that Defendant denies, that the Website contains

access barriers denying blind customers the full and equal access to the services and facilities of

the Website, which Defendant owns, maintains, and/or controls, fails to comply with applicable

laws including, but not limited to, Title III of the Americans with Disabilities Act, 42 U.S.C. §

12182, et seq., N.Y. Exec. Law § 296, et seq., and N.Y.C. Administrative Code § 8-107, et seq.

prohibiting discrimination against the blind.

         107.   A judicial declaration is necessary and appropriate at this time in order that each

of the parties may know their respective rights and duties and act accordingly.



                                                 22
         Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 23 of 24



               WHEREFORE, Plaintiff prays for judgment as set forth below.

                                    PRAYER FOR RELIEF

               WHEREFORE, Plaintiff requests relief as follows:

        108. A preliminary and permanent injunction to prohibit Defendant from violating the

Americans with Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq.,

N.Y.C. Administrative Code § 8-107, et seq., and the laws of New York;

        109. A preliminary and permanent injunction requiring Defendant to take all the steps

necessary to make the Website into full compliance with the requirements set forth in the ADA,

and its implementing regulations, so that the Website is readily accessible to and usable by blind

individuals;

        110. A declaration that Defendant own and/or maintains the Website in a manner which

discriminates against the blind and which fails to provide access for persons with disabilities as

required by Americans with Disabilities Act, 42 U.S.C. § 12182, et seq., N.Y. Exec. Law § 296, et

seq., N.Y.C. Administrative Code § 8-107, et seq., and the laws of New York;

        111. An order certifying this case as a class action under Fed. R. Civ. P. 23(a) & (b)(2)

and/or (b)(3), appointing Plaintiff as Class Representative, and her attorneys as Class Counsel;

        112. Compensatory damages in an amount to be determined by proof, including all

applicable statutory damages and fines, to Plaintiff and the proposed subclass for violations of

their civil rights under New York State Human Rights Law and City Law;

        113. Plaintiff’s reasonable attorneys’ fees, statutory damages, expenses, and costs of suit

as provided by state and federal law;

        114. For pre- and post-judgment interest to the extent permitted by law; and

        115. Such other and further relief as the Court deems just and proper.




                                                23
         Case 1:19-cv-02187-KPF Document 1 Filed 03/11/19 Page 24 of 24




                               DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff, on behalf of

herself and all others similarly situated, demands a trial by jury on all questions of fact raised by

the Complaint.




DATED: March 11, 2019                                         LEE LITIGATION GROUP, PLLC
                                                              C.K. Lee (CL 4086)
                                                              Anne Seelig (AS 3976)
                                                              30 East 39th Street, Second Floor
                                                              New York, NY 10016
                                                              Tel.: 212-465-1188
                                                              Fax: 212-465-1181



                                                              By: /s/ C.K. Lee_________________
                                                                      C.K. Lee, Esq.




                                                 24
